Citation Nr: 0329765	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  95-41 554	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC) benefits pursuant to United States Code Title 38, 
Section 1311(a)(2).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from March 1964 to March 1967, 
and from March 1968 to March 1975.  He died in December 1994; 
the appellant is his surviving spouse.  


REMAND

The veteran was in receipt of a 100 percent schedular rating 
for service-connected schizophrenia from January 16, 1990 
until his death in December 1994.  Prior to the 100 percent 
rating assignment the veteran was in receipt of 30 percent 
and 50 percent schedular ratings for many years, with the 
exception of interim periods during which temporary total 
ratings were assigned pursuant to 38 C.F.R. § 4.29.

In February 1995, the appellant applied for entitlement to 
service connection for the cause of the veteran's death.  In 
an appeal statement received in April 1998, the appellant's 
private attorney asserted that the veteran had been eligible 
for compensation at the 100 percent level for more than ten 
years prior to his death and that the appellant was, in the 
alternative, entitled to DIC benefits on that basis.  In 
February 1999, the United States Court of Appeals for 
Veterans Claims (Court) vacated a June 1997 decision of the 
Board of Veterans' Appeals (Board), which had denied 
entitlement to service connection for the cause of the 
veteran's death and then remanded for consideration of 
additional issues, to include the question of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1318.  

In a rating decision dated in March 2000, the RO denied 
entitlement to benefits pursuant to 38 U.S.C.A. § 1318.  The 
appellant appealed that determination.  In correspondence 
received in September 2000, the appellant's attorney 
asserted, in part, that the denials of entitlement to an 
increased rating for the veteran's service-connected 
disability made during the veteran's lifetime contained clear 
and unmistakable error (CUE), and, that the veteran in fact 
had timely disagreed with a December 1985 decision such the 
claim for increase remained open until the date of the 100 
percent schedular grant.

In a decision dated in April 2001, the Board of Veterans' 
Appeals (Board) granted entitlement to service connection for 
the cause of the veteran's death and determined that such 
grant rendered the appellant's claim of entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318 moot.  The Board also 
granted entitlement to special monthly compensation based on 
the need for regular aid and attendance of another person, 
for accrued purposes.  The appellant appealed to the Court.  
Her attorney's brief, received in April 2002, asserts that 
the Board failed to address all reasonably raised claims, 
arguing that the Board was obligated to address the 
appellant's eligibility for a higher rate of DIC  under 
38 U.S.C.A. § 1311(a)(2).  The Secretary agreed and moved the 
Court to remand to address that matter.  

The Court affirmed the April 2001 Board determinations as to 
the grants of entitlement service connection for the cause of 
the veteran's death (entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1310) and entitlement to accrued benefits, and 
also as to the Board's determination that entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318 had been rendered 
moot.  The Court granted the Secretary's motion to remand to 
address the matter of entitlement to enhanced DIC benefits 
pursuant to 38 U.S.C.A. § 1311(a)(2).

Insofar as the matter of entitlement to benefits pursuant to 
38 U.S.C.A. § 1311(a)(2) has not yet been adjudicated by VA, 
and, insofar as VA has not afforded the appellant appropriate 
notice consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) (see also regulations implementing the 
VCAA published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)), remand to the VA RO for initial consideration 
of the matter is required in this case.  

In essence, the appellant argues that the veteran was, in 
fact, "entitled to receive" a 100 percent rating for at 
least eight years prior to his death.  
38 U.S.C.A. § 1311(a)(1) sets out the basic monthly DIC rate 
for a surviving spouse.  38 U.S.C.A. § 1311(a)(2) provides 
that an enhanced rate of DIC will be paid to a surviving 
spouse of a veteran who at the time of death was in receipt 
of or was entitled to receive (or but for the receipt of 
retired pay or retirement pay was entitled to receive) 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least 
eight years immediately preceding death.  

Based on current ratings, the veteran was not in receipt of a 
100 percent rating for at least eight years immediately 
preceding his death and thus the question at issue centers 
around the meaning of the statutory language "entitled to 
receive."  That question has been the subject of case law 
and regulatory changes.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under 
38 U.S.C.A. § 1311(a)(2), the implementing regulation, 38 
C.F.R. § 20.1106, does permit "hypothetical entitlement" 
and is not limited to establishing CUE in prior denials.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted similar language in 38 C.F.R. § 3.22(a), the 
regulation implementing 38 U.S.C.A. § 1318, as permitting a 
DIC award in a case where the veteran had never established 
entitlement to compensation for the required period where it 
is determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if he or she had applied for compensation during his 
or her lifetime.  
Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 to 
restrict the award of DIC benefits to cases where the 
veteran, during his lifetime, had established a right to 
receive total service-connected disability compensation for 
the period of time required by Section 1318, or would have 
established such right but for CUE in the adjudication of a 
claim or claims.  

Then, in National Organization of Veterans' Advocates, Inc. 
v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir., 
2001) (NOVA I), the Federal Circuit found a conflict between 
38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, noting that such 
interpret virtually identical statutes and remanded for VA 
explanation or remedial action.  Accordingly, VA amended 38 
C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit available under 38 U.S.C.A. § 
1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002), 
effective May 6, 2002.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir., 
January 10, 2003) (NOVA II), the Federal Circuit held that VA 
could properly construe the "entitled to receive" language 
of sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of claims where no claim had been filed 
during the veteran's life or the claim had been denied and 
was not subject to reopening.  At that time, however, the 
Federal Circuit did not sustain the regulatory changes to 
38 C.F.R. § 20.1106 at 67 Fed. Reg. 16,309-16,317 (April 5, 
2002), but instead remanded for further rulemaking 
proceedings.  

Thus, in this case, adjudication of the appellant's claim 
must address the date of receipt of the claim of entitlement 
to benefits pursuant to 38 U.S.C.A. § 1311(a)(2), and whether 
consideration of "hypothetical entitlement" is indicated 
based on the particular procedural history in this case.

The Board further notes that the appellant has, in any case, 
raised claims of CUE in prior decisions denying the veteran 
entitlement to an increased rating for service-connected 
schizophrenia, and, has also claimed that the veteran had a 
pending claim for an increase to 100 percent in that he 
timely disagreed with a 1985 denial of increased benefits.  
Such provide non-hypothetical bases upon which the 
38 U.S.C.A. § 1311(a)(2) question must be adjudicated.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Relevant to the 38 U.S.C.A. § 1311 
matter, the RO should send the appellant 
a letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a).  In particular, 
the appellant should be requested to 
identify the document or documents 
purported to represent the veteran's 
notice of disagreement with the RO's 1985 
denial of increased benefits, and, to 
identify the purported errors of fact 
and/or law demonstrating CUE in any RO 
decision denying entitlement to an 
increased rating for schizophrenia.  The 
appellant should be informed that any 
evidence or information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that she should inform the RO 
if she desires to waive the one-year 
period for response.

2.  The RO should then determine the date 
of receipt of the appellant's claim of 
entitlement to benefits pursuant to 
38 U.S.C.A. § 1311(a)(2) and adjudicate 
that issue consistent with all governing 
legal authority.  If the benefit sought 
is not granted to the appellant's 
satisfaction she and her attorney should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the appellant 
or her attorney until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Nancy Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

